In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00357-CR
                                    No. 07-20-00358-CR


             JAMIE LEE BURNS A/K/A JAMIE LEE NELSON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 316th District Court
                                  Hutchinson County, Texas
            Trial Court No. 11,257, 11,393, Honorable James M. Mosley, Presiding

                                      June 17, 2021
                   ORDER OF ABATEMENT AND REMAND
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Appellant, Jamie Lee Burns a/k/a Jamie Lee Nelson, appeals two judgments

revoking his community supervision for the offenses of possession of a controlled

substance and forgery. On April 15, 2021, we remanded the appeals after appellant’s

counsel, Stacey Grant, failed to timely file a brief. On remand, the trial court issued

findings that appellant still desired to prosecute the appeals, was indigent, and that his

counsel had not abandoned the appeals. The trial court, thus, permitted Grant to remain
as counsel for appellant and directed her to file a brief no later than May 15, 2021. The

appeals were reinstated on this court’s docket with this briefing deadline. We later

extended the deadline to file appellant’s brief, sua sponte, to June 7, 2021. To date,

however, appellant’s counsel has not filed a brief or had any further communication with

this court. This court’s phone calls to and messages left with counsel have gone

unanswered.

       Because Grant has not timely filed an appellate brief, we deem it appropriate to

abate the appeals and remand the causes to the trial court for further proceedings. See

TEX. R. APP. P. 38.8(b)(2), (3). Upon remand, the trial court is directed to discharge Grant

as appellant’s counsel and appoint him new appellate counsel. The name, address, email

address, telephone number, and state bar number of newly appointed counsel shall be

included in a supplemental clerk’s record to be filed with this court by July 1, 2021. Should

further time be needed to perform these tasks, then same must be requested before July

1, 2021.

       It is so ordered.

                                                         Per Curiam

Do not publish.